Earl Warren: Number 25, The Liquid Carbonic Corporation versus United States of America. Mr. Dwyer.
James F. Dwyer: May it please the Court. This is an appeal by the defendant, Liquid Carbonic Corporation, from the final order of the District Court for the Eastern District of New York, enjoining this defendant from using its plants at Long Island City, New York and Indianapolis, Indiana for producing, storing or distributing carbon dioxide or dry ice. The appeal is moved with respect to the plant at Long Island City which has been sold since the entry of this order. The appellant invoked this Court's jurisdiction upon the ground that the order was a final one made in a Sherman Act -- in a Sherman Act case, a civil action. And this Court knows that probable jurisdiction of the appeal by its order of February 14th, 1955. Now, what is the question involved in this appeal? The question involved in this appeal is whether the District Court has any power to enjoin the defendant from the use of its property when concededly the consent decree which is the sole and exclusive source of power says nothing whatever about the Court's right to enjoin the use of defendant's property. We urge that the Court has done violence to the language of the consent decree that it -- its order has imposed an obligation upon Liquid not embodied either expressly or implicitly in the compact which Liquid has made with the Government and that the order best deprives Liquid of its property without due process of law. The appeal involves the meaning of language which to all parties including the District Court, the appellee, the appellant and the District Judge seemed clear and unambiguous. The language is to be found in Section 9 (e) of the decree which Your Honors will find at page 83 of the record on appeal. Now, that Section in brief provides that Liquid is to dispose of its two plants as provided by Section 9 (e) and subject to the conditions therein stated within one year from the entry of the decree through a trustee to be appointed by the court at a fair evaluation having some relation to an appraisal made by a court appointed appraiser and to a person or persons who operate the plants for the production of carbon dioxide or dry ice. The trustee failed in his efforts to sell the plants although the District Judge on several occasions extended his time to do so. There is no question now that the purpose of the trustee's appointment has seized the trustee's office has been terminated by order of the District Judge, and the properties are still in the possession of Liquid except as I noted before with respect to Long Island City plant which only recently was sold. Now, the trustee having been terminated or the trusteeship having been terminated, the Government then made a motion before the District Judge for an order of compulsory sale of the plants.Upon the argument of that motion, upon inquiry from the Court, the United States or the Assistant Attorney General informed the Court that in his opinion, he did not believe the Court could enjoin Liquid from using the plant without violating the terms of the order or as he put it without an effect modifying the decree.
Speaker: Where -- where is that Mr. Dwyer?
James F. Dwyer: Where did that appear? That appeared in the colloquy and as I recall it, the first hearing before the District Judge --
Speaker: Don't bother --
James F. Dwyer: -- and my associate Mr. (Inaudible) will probably find in a minute, and we think he rightly so informed the Court because we think an injunction imposed upon us when no provision for such injunction appears in this consent decree is in effect of modification of the order without any hearing, any issues having them formulated, any findings of fact involved.
Speaker: That injunction was against your use of the plant?
James F. Dwyer: That was an injunction against our using the plant for the production of carbon dioxide, the storing of it or the distribution of it. Originally, the Judge limited his order to the production of -- of carbon dioxide. I then made a -- an application for reargument and stressed in our application that we had not been given an opportunity to argue. The question finally decided by the Judge sua sponte and he granted reargument on that sole issue. And then, having heard the argument or in the course of the argument, he said, that while he was thinking about the decision which he had made, he decided that it was too narrow and that he should enjoin us also from using these plants for the distribution or storage of carbon dioxide. The idea I supposed in the Judges mind being that if we're able to use these plants to carry on our business, we might very easily transport carbon dioxide from a nearby plant or plant in an adjoining state and thus continue distribution of carbon dioxide in these two areas.
Felix Frankfurter: Mr. Dwyer, the decree -- the date of decree is March 7, 1953?
James F. Dwyer: That's right, Your Honor.
Felix Frankfurter: Now, between -- after that decree, how much time elapsed (Inaudible)
James F. Dwyer: My recollection is that over a year and half.
Felix Frankfurter: And during that period you use it as a matter of (Voice Overlap) --
James F. Dwyer: Oh yes, we use it. We we're required Your Honor to keep these plants up to our standard of operation all during that period. And we were entitled, so the Judge said to use the plants during that period. And as a matter of fact, we did except that in the Long Island City plant which we had continuously pointed out to the District Judge was a high cost plant in which no one would be interested in buying. There, we seized the production of CO2 after sometime and for awhile used it merely as a center of distribution.
Felix Frankfurter: Would you mind telling us what the relation of these plants was to the purpose of the decree?
James F. Dwyer: Yes. Mr. Justice Frankfurter, that goes to the very question which lies at the heart the Court's right or his power to -- to impose an injunction upon us. The District Judge rationalize his -- the exercise of the power in this way. He said, this order has two purposes. One is --
Felix Frankfurter: Is this order the original?
James F. Dwyer: The decree I mean. I -- I shouldn't mean -- I shouldn't say the order -- the original decree has two purposes. The first is to prevent Liquid from using its property and the second is to bring in a competitor in the area that is one who will purchase the property. We say that he had no right to read any of such dual purpose in the order.So the order is unitary and has but a single purpose and that a limited purpose. Now, in going back -- in rationalizing he said, “I must look at the complaint. I must take into consideration the philosophy of the Sherman Act.” And if these defendants are right, that the trustee having been frustrated for having failed and they have the right to use these plants. Well then, the Sherman Act has been frustrated. This decree doesn't mean anything. Now, more argument, our answer to the -- to the District Judge and the argument which we make before this Court is that the District Judge had no right to resort to the decree or to the -- to the complaint since we have denied the allegations of the complaint and the consent decree expressly acknowledges the fact that we do not admit the allegations of the complaint and deny those allegations. We say, he had no write to resort to the general purposes of the Sherman Act because we never conceded for a second that anyone of these plants that we had acquired, we had acquired in violation of the Sherman Act. In effect, what he has found by this decree is that we have violated and yet we had no trial, we had no hearings. He made no findings of fact. This was an agreement between the United States and the defendant, Liquid Carbonic, and the other defendants to consent to do certain things and we say it has no meaning, no purpose beyond that.
Felix Frankfurter: How in your view the allowable inference is drawn from the fact that he did consent this decree (Inaudible)
James F. Dwyer: I think the allowable inferences the ones I wish he would make are that after having been subjected to litigation for ten years, this thing started back in 1940 with the grand jury investigation. We produced tons of records over a two-year period before that grand jury and failed to do anything. We were then subjected to a Federal Trade Commission proceeding which lasted four years and which resulted in a -- in a consent decree that was unsatisfactory apparently to the Attorney General because it hardly had the -- was the ink dry on that consent of Federal Trade Commission order when he filed summons and complaint in the District Court in Brooklyn on 1948. We had reached the posture in this case where we were moving the case for a trial. Where we were insisting that the Government furnished evidence as to -- or furnish -- furnish us with information as to what they were going to do on the trial when -- because of those circumstances and that the suggestion of the District Judge, conferences were held to see if the matter could not be disposed. The District Judge was informed by the -- by the Assistant Attorney General that this case might well take a year to try. It involves the activities, the acts, conducts and practices of all of this industry since 1925. Now, the inference which I think you may fairly draw, the inferences which I think are present in any settlement is that one -- both parties wanted to reach some compromise and save expense.
Earl Warren: We'll recess now.